Citation Nr: 0016744	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
ingrown toenails.

2.  Entitlement to service connection for the residuals of a 
laceration of the fourth finger, left hand.

3.  Entitlement to service connection for the residuals of a 
left shoulder injury.

4.  Entitlement to service connection for chronic 
epididymitis.

5.  Entitlement to service connection for the residuals of a 
septorhinoplasty, claimed as a nasal revision.

6.  Entitlement to service connection for the residuals of a 
vasectomy.

7.  Entitlement to service connection for revision of a scar, 
right side of face.

8.  Entitlement to an increased (compensable) evaluation for 
excision of chondrodermatitis nodularis helicis, right ear.

9.  Entitlement to an increased (compensable) evaluation for 
the residuals of basal cell carcinoma, right side of neck.

10.  Entitlement to an increased (compensable) evaluation for 
the residuals of a laceration, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to January 
1995, plus an additional period of active duty training from 
January 1975 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that, in addition to denying the service 
connection claims on appeal, the RO granted entitlement to 
service connection for a right ear disability, a right neck 
disability, and a laceration of the left foot, and assigned 
noncompensable evaluations for each.  The veteran disagreed 
with the ratings and a statement of the case was issued with 
the claims characterized as entitlement to increased ratings.  
A timely substantive appeal followed.  In view of the recent 
guidance, these issues are taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case and the supplemental statement of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that noncompensable 
evaluations are to be assigned for the entire period at 
issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  Service medical records show multiple episodes of 
treatment for ingrown toenails.

3.  The veteran has post-service evidence of a disability of 
the toenails.

4.  Service medical records show treatment for a laceration 
of the fourth finger, left hand.

5.  The veteran has post service evidence of the residual of 
a laceration on the fourth finger of the left hand.

6.  The veteran's service medical records note a soft tissue 
injury to the left shoulder.

7.  Post-service medical evidence reveals a diagnosis of 
bursitis to the left shoulder but does not relate it to an 
event or occurrence on active duty service.

8.  The veteran has not submitted evidence of a medical nexus 
between military service and his currently-diagnosed bursitis 
of the left shoulder.

9.  There is no current medical evidence of chronic 
epididymitis.

10.  The residuals of a septorhinoplasty, claimed as a nasal 
revision, are not a disability resulting from disease or 
injury incurred in or aggravated by service.

11.  The residuals of a vasectomy are not a disability 
resulting from disease or injury incurred in or aggravated by 
service.

12.  The record shows that the veteran's right cheek facial 
scar existed prior to service.

13. The right cheek facial scar revision had the effect of 
ameliorating the disorder and the scar was not otherwise 
aggravated by service.

14.  The veteran is shown to have a mildly disfiguring scar 
of the right ear.

15.  The veteran's right neck disability is manifested by no 
subjective complaints and objective findings of a well-healed 
scar on the right lateral aspect of the neck and full range 
of motion.  

16.  There is no objective clinical evidence of poorly 
nourished, tender, or painful scarring, or limitation of 
function in the right neck area.

17.  The residuals of the veteran's left foot laceration is 
manifested by no subjective complaints, and objective 
findings of the presence of a three-inch well-healed scar 
with full range of motion and intact sensation.

18.  There is no objective clinical evidence of poorly 
nourished, tender, or painful scarring, exfoliation, 
exudation, or itching of an exposed area in the left foot 
area, or a moderate foot injury.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the residuals of ingrown toenails were incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  With resolution of reasonable doubt in the veteran's 
favor, the residuals of a laceration of the fourth finger, 
left hand, were incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

3.  The claim for entitlement to service connection for the 
residuals of a left shoulder injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

4.  The claim for entitlement to service connection for 
chronic epididymitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

5.  The claim for entitlement to service connection for the 
residuals of a septorhinoplasty, claimed as a nasal revision, 
is denied for a lack of entitlement under the law.  38 
U.S.C.A. §§ 106, 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.6 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

6.  The claim for entitlement to service connection for the 
residuals of a vasectomy is denied for a lack of entitlement 
under the law.  38 U.S.C.A. §§ 106, 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.6 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

7.  A scar on the veteran's right cheek pre-existed service 
and was not aggravated by service; the in-service right cheek 
facial scar revision had the effect of ameliorating the 
condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306(b)(1) (1999).

8.  The criteria for an evaluation not to exceed 10 percent 
for excision of chondrodermatitis nodularis helicis, right 
ear, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes (DC) 7800, 7803, 7804, 7805 (1999).

9.  The criteria for a compensable evaluation for the 
residuals of basal cell carcinoma, right side of neck, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7803, 
7804, 7805, 7806, 7818 (1999).

10.  The criteria for a compensable evaluation for the 
residuals of a laceration, left foot, have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.118, DCs 5284, 
7803, 7804, 7805, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

With respect to the veteran's claims for a higher disability 
rating, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999). 

Turning next to the merits of the veteran's several claims, 
the Board finds, in summary, that the claims for entitlement 
to service connection for the residuals of ingrown toenails 
and for the residuals of a laceration of the fourth finger, 
left hand, are well grounded and granted.  Following the 
requested remand development, it is determined that the 
claims for entitlement to service connection for the 
residuals of a left shoulder disability and for chronic 
epididymitis are not well grounded and must be denied.  The 
claims for entitlement to service connection for the 
residuals of a septorhinoplasty, claimed as a nasal revision, 
and for the residuals of a vasectomy are denied on the basis 
of no legal entitlement.  The claim for entitlement to 
service connection for revision of a scar, right side of 
face, is denied on the basis that it had the effect of 
ameliorating a condition incurred before enlistment and 
cannot be considered to be service connected.  Moreover, the 
claim for a higher disability evaluation for the residuals of 
an excision of chondrodermatitis nodularis helicis, right 
ear, is granted.  Finally, the claims for compensable 
disability evaluations for basal cell carcinoma, right side 
of neck, and for the residuals of a laceration, left foot, 
are denied.

Service Connection for the Residuals of Ingrown Toenails and 
for the Residuals of a Laceration of the Fourth Finger, Left 
Hand 

With respect to the veteran's ingrown toenails, service 
medical records reveal that the veteran had ingrown toenail 
with a chronic inflammation of the right great toe in a 
November 1981 annual physical.  A podiatry consultation was 
recommended.  In July 1982, ingrown toenails on the right and 
left great toes were removed.  Medical records show 
additional treatment for ingrown toenails.  In the March 1998 
VA general medical examination report, the veteran complained 
of ingrown toenails, bilaterally.  Physical examination 
revealed bilateral onychomycosis, but they were not inflamed.  

With respect to the laceration of the veteran's finger, the 
service medical records reveal that the veteran was treated 
in May 1987 after he snipped off a small skin flap from the 
distal phalanx of the fourth finger, left hand.  The clinical 
assessment was laceration, fourth digit, left hand.  In the 
March 1998 VA examination report, physical examination 
revealed a well-healed laceration on the distal aspect of the 
veteran's fourth finger.  

Based on the above evidence the Board finds that the claims 
for ingrown toenails and the residuals of a laceration of the 
fourth finger on the left hand are well grounded.  First, 
there is uncontroverted evidence of complaints of ingrown 
toenails and a laceration on the fourth finger in service.  
Moreover, the most recent VA examination reveals evidence of 
a current toe disorder and of a residual scar to the left 
fourth finger.  Further, there is no indication that either 
disability preexisted active duty.  Based on the above, the 
Board finds that the evidence is, at a minimum, in relative 
equipoise as to whether the veteran's ingrown toenails and 
residuals of a laceration on the left hand were incurred 
while on active duty.  Consequently, reasonable doubt should 
be resolved in favor of the veteran and service connection 
for the residuals of ingrown toenails and for the residuals 
of a laceration on the fourth finger, left hand, are, 
accordingly, granted. 

Service Connection for the Residuals of a Left Shoulder 
Injury

Service medical records reveal that in September 1988, the 
veteran sustained a soft tissue injury to his left shoulder 
after he was hit by a cab on his bicycle.  He complained of 
stiffness and soreness.  Obvious discomfort in movement and 
usage of the left shoulder was noted with discoloration, 
swelling, and an open laceration.  Motrin and no push-ups 
were recommended.  There are no other references to a left 
shoulder disorder in the service medical records.  In the 
March 1998 VA examination report, the veteran complained of 
some bursitis and difficulty with usage of the left shoulder, 
depending on the activity.  Physical examination revealed 
full range of motion and no crepitus.  The final diagnosis 
was history of left shoulder bursitis with periodic 
exacerbation and full range of motion.

Based on the above evidence, the Board finds that the 
veteran's claim is not well grounded.  First, there is no 
evidence of a chronic left shoulder disability as a result of 
the veteran's in-service bicycle injury.  Further, the 
currently-diagnosed bursitis was, in fact, not diagnosed in 
service.  Finally, there has been no medical opinion which 
attributes the veteran's bursitis to military service.  
Accordingly, the Board finds that the claim for a left 
shoulder disability, currently diagnosed as bursitis, is not 
well grounded.

Service Connection for Chronic Epididymitis

Service medical records reveal that in August 1981, the 
veteran sought treatment for a marble-sized extratesticular 
non-tender mass, which was diagnosed as mild epididymitis.  
Records are negative for any additional treatment for 
epididymitis.  In the March 1998 VA examination report, the 
veteran related a history of epididymitis on the right side.  
Physical examination revealed normal testicles with no frank 
masses or tenderness.

Based on the medical evidence above, it must be emphasized 
that the record does not show that chronic epididymitis is 
exhibited at this time.  Since, as previously discussed, 
service connection cannot be granted for a disability that is 
not currently manifested, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection could be granted and the claim is, therefore, not 
well grounded.  Although there was a single incident of 
treatment for epididymitis noted in the service medical 
records, there is no evidence of a chronic disability in 
service or thereafter.  Accordingly, the claim must be 
denied.

Service Connection for the Residuals of a Septorhinoplasty 
and 
for the Residuals of a Vasectomy

With respect to the veteran's claim for a septorhinoplasty, 
service medical records reveal that the veteran sought 
treatment in August 1977 for difficulty breathing through his 
nose during the summer months.  The clinical assessment was 
rhinitis.  In November 1977, he indicated a desire for 
corrective nasal surgery.  In January 1978, he reported a 
history of intermittent breathing problems without nasal 
trauma.  He desired a cosmetic as well as functional 
improvement of his nose and underwent a septorhinoplasty.  
The March 1998 VA examination report revealed that the 
veteran was status/post septoplasty and had no obvious 
deformity on his nose and no maxillary tenderness.  The final 
diagnosis was deviated septum status/post septoplasty with 
some mild symptomatology, not on any regular medication.

With respect to the veteran's vasectomy, in December 1989, 
the veteran requested a vasectomy, which was undertaken in 
February 1990 without complications.  During the March 1998 
VA examination, the veteran related a past medical history of 
vasectomy.  The diagnosis was status/post vasectomy without 
sequela.  

Based on the evidence above, the Board finds that the claims 
must be denied on the basis that the veteran has failed to 
state claims upon which relief could be granted.  First, it 
appears that both procedures were elective surgeries 
requested by the veteran, rather than necessary surgical 
procedures required by trauma, disease, or injury.  Further, 
there appeared to be no chronic residuals from either 
procedure, either in service or thereafter.  Finally, the law 
provides that service connection can only be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  In this case, neither the 
veteran's status/post septorhinoplasty nor the status/post 
vasectomy were disabilities resulting from disease or injury 
in service.  Accordingly, as the claims lack legal merit, 
they must be denied.


Entitlement to Service Connection for Revision of a Scar, 
Right Side of Face

In addition to the regulations cited above, a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service.  Where the evidence shows that there was an 
increase in disability during service, there is a presumption 
that the disability was aggravated by service.  38 U.S.C.A. § 
1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (1999).  
However, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1999).

Service medical records reveal that in November 1977, the 
veteran indicated a desire to have a revision of a scar on 
the right side of his face (cheek).  In January 1978, he was 
hospitalized for a revision of a scar on the right cheek, 
which he related was from a childhood injury.  A November 
1981 annual physical noted a scar on the right cheek.  The 
March 1998 VA examination report noted a well-healed scar on 
the right side of the facial area, non-disfiguring.

In this case, the record shows that the veteran's right cheek 
scar pre-existed service as acknowledged by the veteran 
himself at the time he initially sought the scar revision.  
Further, the record is devoid of any medical evidence 
suggesting that the veteran's right cheek scar was aggravated 
by service or increased in severity.  Finally, in the absence 
of any clinical data indicating that his right cheek scar 
underwent any increase in severity while in service, the in-
service surgical revision of the right cheek is found to have 
had the effect of ameliorating a condition incurred before 
enlistment and cannot be considered to be service connected.  
On this basis, the veteran's claim must be denied.


Increased Rating for Excision of 
Chondrodermatitis Nodularis Helicis, Right Ear

The RO has rated the veteran's right ear disability under DC 
7805.  The Board will also consider DCs 7800, 7803, and 7804.  
Under DC 7800, a slight, disfiguring scar of the head, face, 
or neck warrants a noncompensable evaluation.  A 10 percent 
evaluation may be assigned for a moderate disfiguring scar.  
A severe scar, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles may be assigned a 
30 percent evaluation under DC 7800.  A 10 percent evaluation 
is warranted under DC 7803 for superficial scars that are 
poorly nourished with repeated ulceration.  Under DC 7804, a 
10 percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  All other 
scars are rated on the limitation of the part affected under 
DC 7805.  

Service medical records reveal on-going treatment for 
chondrodermatitis nodularis helicis.  In the March 1998 VA 
examination, a diagnosis of right ear excision was noted with 
a two-inch scar significant for a cartilaginous defect over 
the dorsal aspect of the tragus.  The examiner noted the scar 
to be mildly disfiguring.  

Giving the veteran the benefit of the doubt, a 10 percent 
compensable evaluation for residual scarring of the right ear 
is warranted.  Specifically, the most recent VA examination 
report reflected that the veteran had objective evidence of 
scarring on the ear, which was noted to be disfiguring.  
Accordingly, the Board finds that the residual scarring of 
the right ear warrants a 10 percent evaluation under DC 7800 
for a moderate, disfiguring scar of the head, face, or neck.  
However, a higher than 10 percent evaluation is not 
warranted.  38 C.F.R. § 4.7 (1999).  Specifically, the 
evidence does not show that the residual scarring is 
producing a marked or unsightly deformity, poorly nourished, 
subject to repeated ulceration, or has any effect on the ear 
beyond that already contemplated for residual scarring.  
Accordingly, no more than a 10 percent evaluation is 
warranted.

Increased Evaluation for the Residuals of Basal Cell 
Carcinoma, 
Right Side of Neck

The RO has rated the veteran's basal cell carcinoma under DC 
7818.  Malignant skin growths are rated as scars for 
disfigurement, etc. (DC 7800) on the extent of constitutional 
symptoms, physical impairment.  As noted above, DC 7800 
concerns disfiguring scars of the face and neck.  

In the most recent VA examination, the veteran related a 
history of basal cell carcinoma on the right neck, 
status/post excision.  He had no other complaints related to 
his right neck disability.  Physical examination revealed a 
well-healed one cm. scar, a small soft tissue defect, 
secondary to the excision of a basal cell on the right 
lateral aspect of the neck.  The final diagnosis was history 
of basal cell carcinoma excision with well-healed recurrence 
in the neck area with full range of motion.

Based on the above evidence, the Board finds that a 
compensable evaluation is not warranted for the residuals of 
basal cell carcinoma at this time.  Specifically, there is no 
evidence of more than a slight scar on the veteran's neck.  
Further, the evidence does not show that the scar is poorly 
nourished, with repeated ulcerations, or tender and painful 
on objective demonstration.  Finally, the veteran 
demonstrated full range of motion of the neck area; thus, 
there is no basis on which to support an increased rating 
based on physical impairment or constitutional symptoms.  
Therefore, the Board can find no basis to grant the veteran 
an increased evaluation.  

Increased Evaluation for the Residuals of a Laceration, Left 
Foot

The RO rated the veteran's left foot disability under DC 
5284.  The Board will also consider ratings for residual 
scarring under 7803, 7804, and 7805.  Under DC 5284, a 10 
percent rating requires moderate residuals of foot injuries.  
Moderately severe residuals of foot injury warrants a 20 
percent evaluation; a 30 percent evaluation is warranted 
under DC 5284 with severe residuals of foot injuries.  

In the March 1998 VA examination report, the veteran related 
a history of a laceration on the dorsum of his left foot but 
had no complaints relating to the residual scar.  Physical 
examination revealed a three-inch well-healed scar on the 
dorsum with full range of motion and sensation was noted to 
be intact.  The final diagnosis was laceration on the dorsal 
aspect of the left foot with full range of motion, well-
healed, non-disfiguring.  A specific finding of no functional 
impairment was noted.  

Based on the above evidence, the Board finds that a 
compensable evaluation is not in order.  First, as no 
functional impairment and full range of motion was noted, 
there is no basis on which to grant a compensable evaluation 
under DC 5284 for a foot injury.  Similarly, there is no 
basis on which to grant a compensable evaluation under DC 
7805 for residual scarring with limitation of function of the 
part affected.  Finally, as the residual scarring is well-
healed and sensation is intact, a higher evaluation is not 
warranted for scarring that is poorly nourished, with 
repeated ulcerations, or tender and painful on objective 
demonstration.  Accordingly, the Board can find no basis to 
grant the veteran an increased evaluation. 


ORDER

Entitlement to service connection for the residuals of 
ingrown toenails is granted.

Entitlement to service connection for the residuals of a 
laceration of the fourth finger, left hand, is granted.

Entitlement to service connection for the residuals of a left 
shoulder injury is denied on the basis that the claim is not 
well grounded.  

Entitlement to service connection for chronic epididymitis is 
denied on the basis that the claim is not well grounded.

The claim for entitlement to service connection for the 
residuals of a septorhinoplasty, claimed as a nasal revision, 
is denied on the basis of lack of legal entitlement.

The claim for entitlement to service connection for the 
residuals of a vasectomy is denied on the basis of lack of 
legal entitlement.

The claim for entitlement to service connection for revision 
of a scar, right side of face, is denied.

Entitlement to a 10 percent evaluation, but no more, for 
excision of chondrodermatitis nodularis helicis, right ear, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an increased (compensable) evaluation for the 
residuals of basal cell carcinoma, right side of neck, is 
denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of a laceration, left foot, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

